EXHIBIT 99.1 August 6, 2014 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable First Quarter and Property Developments MIDLAND, TX – 08/06/14 Mexco Energy Corporation (NYSE MARKET: MXC) today reported net income of $19,054 for the quarter ending June 30, 2014, the Company’s first quarter of fiscal 2014. This is an 18% increase compared to net income $16,131 for the quarter ending June 30, 2013. Operating revenues in the first quarter of fiscal 2015 were $1,017,834, a 2% increase from $996,525 for the first quarter of fiscal 2014. The average sales price for the quarter ending June 30, 2014 was $7.83 per Mcfe compared to $7.23 per Mcfe for the quarter ending June 30, 2013, an increase of 8%. Oil and gas production decreased .3% and 8%, respectively, during the first quarter of fiscal 2015 as compared to the first quarter of fiscal 2014. Mexco also announced it has participated in the drilling, completion and installation of submersible pumps of three wells in Reagan County, Texas in the “B” bench of the Wolfcamp formation.After the testing results of these wells become available, Mexco will make a further announcement.These three wells are the first of seven wells to be drilled to a vertical depth of 8,000 feet and a horizontal distance of approximately 7,150 feet with a 50 stage zipper fracture treatment.Mexco’s interest in these wells is 1.45% working interest (1.25% net revenue interest).Mexco has expended approximately $400,000 on these wells to date. Mexco participated in the drilling of six horizontal wells in the Wolfcamp formation of the Lin field of Reagan County, Texas.All six of these wells have been completed and are currently producing. The unit, operated by EOG Resources, Inc., contains approximately 500 acres.Mexco’s working interest in these wells is .8086% (.6064% net revenue interest).Mexco’s share of the costs to drill, complete and fracture these wells was approximately $350,000.EOG has drilled and is in the process of completing a seventh well in this unit involving an approximately 8,000 foot vertical and 9,000 foot horizontal depth. Mexco participated in a horizontal well located in Lea County, New Mexico flowing at the rate of 1,699 barrels of oil equivalent which is 1,255 barrels of oil and 2,543,000 of natural gas per day with flowing tubing pressure of 575 pounds per square inch on 64/64 inch choke.This well is located in Draper Mills Field.Mexco’s working interest in this well is approximately .56% (.42% net revenue interest).This is the first of six wells scheduled to be drilled and operated by Concho Resources Inc. In the next twelve months Mexco currently is scheduled to participate as a non-operator owner of various working interests in the drilling and completion of 22 horizontal wells involving an aggregate expenditure of approximately $1.2 million.Of these 22 horizontal wells, four are located in Reagan and two in Winkler Counties, Texas, and fifteen in Lea and one in Eddy Counties, New Mexico.Approximately one half of such $1.2 million expenditure will be in Reagan County, Texas. Mexco believes that these horizontal wells with multi stage fracturing will have material positive effect on its income, net profits and oil and gas reserves. Mexco Energy Corporation, a Colorado corporation, is an independent oil and gas company located in Midland, Texas engaged in the acquisition, exploration and development of oil and gas properties.For more information on Mexco Energy Corporation go to www.mexcoenergy.com. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2014.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Income tax payable - Derivative instruments Total current liabilities Long-term debt Asset retirement obligations Deferred income tax liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,104,266 shares issued and 2,038,266 shares outstanding as of June 30, 2014 and March 31, 2014 Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 shares) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, (Unaudited) Operating revenues: Oil and gas $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligations Depreciation, depletion and amortization General and administrative Total operating expenses Operating income Other income (expense): Interest income 2 2 Interest expense ) ) Loss on derivative instruments ) ) Net other expense ) ) Earnings before provision for income taxes Income tax (benefit) expense: Current - - Deferred ) ) Net income $ $ Income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted
